The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 12, drawn to an immunoglobulin binding protein, comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain consists of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9.

Group II, claim(s) 9-11, drawn to a polynucleotide encoding an immunoglobulin binding protein.
Group III, claim(s) 13, drawn to a method comprising isolating an antibody or a fragment thereof, with an affinity support comprising an immunoglobulin binding protein bound to a solid-phase support.

Group IV, claim(s) 14, drawn to a method for producing an immunoglobulin binding protein, comprising expressing the immunoglobulin binding protein in a transformant comprising a vector comprising a polynucleotide encoding the immunoglobulin binding protein, or a cell-free protein synthesis system, or chemically synthesizing the immunoglobulin binding protein.

Group V, claim(s) 15, drawn to a method for producing a mutant of an immunoglobulin binding domain, comprising introducing at least one mutation to a polypeptide consisting of an amino acid sequence having an identity of at least 85% with the sequence set forth in any one of SEQ ID NO: 1 to SEQ ID NO: 9.

Group VI, claim(s) 16, drawn to a method for producing an affinity support, comprising immobilizing an immunoglobulin binding protein on a solid-phase support.

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
immunoglobulin binding domain mutation(s) or mutant(s) (i.e. see claims 1-5, 15).  Applicants should elect one mutation or a set of mutations for search purposes.  In view of the mutation or mutant selected, Applicants should elect a sequence (or SEQ ID NO.) for search purposes;
immunoglobulin binding protein expression or production (elect one of the following):
transformant comprising a vector comprising a polynucleotide encoding the immunoglobulin binding protein, cell-free protein synthesis, chemically synthesis of the immunoglobulin binding protein (see claim 14). 
 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  1, 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature linking Groups I-VI appears to be that they all relate to an immunoglobulin binding protein comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain binds is a k chain variable region binding domain of Finegoldia magna (or Peptostreptococcus magnus).
However, Yoshida et al. (EP 3252158; cited as WO 2016121703 on IDS 03.23.20) disclose an immunoglobulin binding protein comprising at least one mutant of an immunoglobulin binding domain, wherein the mutant of the immunoglobulin binding domain binds is a k chain variable region binding domain of Peptostreptococcus magnus.
Therefore, the technical feature linking the inventions of Groups I-VI does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, Groups I-VI are not so linked by the same or corresponding special technical feature as to from a single general inventive concept.

	The mutations or mutants noted above would result in a different structural feature of the immunoglobulin binding domain; therefore, search of each mutation(s) or mutant(s) would impose a serious burden because at least different search queries would be required.  Additionally, search of each invention and/or species noted above would impose a serious burden because at least different search strategies, terms of search and/or queries in different databases would be required.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656